Title: To Thomas Jefferson from John Ammonet, 10 May 1787
From: Ammonet, John
To: Jefferson, Thomas


Norfolk, 10 May 1787. Encloses letters of introduction; though he had expected to sail with Capt. Ramsay, the bearer, he postpones his voyage on account of illness. Asks TJ to make inquiries into the matter of his claim to the estate, “perhaps in the Town of Tessey, in lower Normandy,” of Jacob Ammonet, who left France for Virginia about 1700. He has credentials proving himself the “legal representative” of Jacob, and encloses a copy of several depositions. TJ’s reply should be directed to the care of Edmund Randolph.
